Case: 15-30918      Document: 00513511912         Page: 1    Date Filed: 05/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30918                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            May 18, 2016
ASHLEY BELK,                                                               Lyle W. Cayce
                                                                                Clerk
              Plaintiff – Appellant,

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant – Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-2517


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ashley Belk appeals the district court’s judgment affirming the denial of
her application for disability insurance benefits.               Belk argues that the
administrative law judge failed to properly evaluate whether Belk’s
impairments met or equaled the severity of sections 1.02(A) and 1.06 of the
Listing of Impairments.            Because substantial evidence supports the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30918    Document: 00513511912     Page: 2   Date Filed: 05/18/2016



                                 No. 15-30918
administrative law judge’s finding that Belk did not have an extreme
limitation in her ability to walk, we AFFIRM.
                                       I.
      Belk filed an application with the Social Security Administration for
disability benefits, alleging a period of disability beginning in January 2011.
After a hearing, the administrative law judge (ALJ) denied Belk’s application,
concluding that Belk did not have an impairment or combination of
impairments that met or equaled the severity of the Listing of Impairments,
20 C.F.R. § Pt. 404, Subpt. P, App. 1 (the Listings). The Appeals Council denied
Belk’s request for review, which made the ALJ’s decision the final decision of
the Commissioner of Social Security. See Perez v. Barnhart, 415 F.3d 457, 460
(5th Cir. 2005).
      Belk filed this lawsuit in the district court, and the parties consented to
proceed before a magistrate judge. After receiving written submissions from
the parties and holding oral argument, the magistrate judge issued a 32-page
order dismissing Belk’s complaint.      The magistrate judge rejected Belk’s
argument that the ALJ was required to explain in detail her reasons for finding
that Belk did not meet a Listing, and found that any error was harmless
because Belk could not demonstrate an inability to ambulate effectively, as
required for both §§ 1.02(A) and 1.06 of the Listings, and the ALJ’s finding was
supported by substantial evidence. Belk timely appealed.
                                       II.
      “Our review of the Commissioner’s decision is limited to two inquiries:
(1) whether the decision is supported by substantial evidence on the record as
a whole, and (2) whether the Commissioner applied the proper legal standard.”
Perez, 415 F.3d at 461. Substantial evidence is more than a mere scintilla but
less than a preponderance, id., and “means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
                                       2
    Case: 15-30918    Document: 00513511912     Page: 3   Date Filed: 05/18/2016



                                 No. 15-30918
Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). “In applying
the substantial evidence standard, the court scrutinizes the record to
determine whether such evidence is present, but may not reweigh the evidence
or substitute its judgment for the Commissioner’s.” Perez, 415 F.3d at 461.
                                      III.
      Although the ALJ uses a five-step sequential analysis to evaluate claims
of disability, Belk challenges only the ALJ’s determination at step 3, which
asks “whether the claimant’s impairment meets or equals the severity of an
impairment listed in 20 C.F.R., Part 404, Subpart B, Appendix 1.” Perez, 415
F.3d at 461. Belk bears the burden of proof at this step. Id. Belk argues that
she produced evidence showing that her impairments met or equaled §§ 1.02(A)
(major dysfunction of a major peripheral weight-bearing joint) and 1.06
(fracture of the femur) of the Listings, but that the ALJ did not conduct any
analysis of those Listings or cite to any evidence rebutting Belk’s arguments.
      In Audler v. Astrue, upon which Belk relies, we held that where the ALJ
at step 3 “did not identify the listed impairment for which Audler’s symptoms
fail to qualify” or “provide any explanation as to how she reached the conclusion
that Audler’s symptoms are insufficiently severe to meet any listed
impairment,” we were unable to tell whether the ALJ’s decision was based on
substantial evidence. 501 F.3d 446, 448 (5th Cir. 2007). Here, in contrast, the
ALJ stated in her decision that she had “considered the impairments listed in
[the Listings]” and found that Belk’s impairments did not singularly or in
combination meet or equal the required criteria of §§ 1.02 and 1.06, noting that
“the medical evidence does not document listing-level severity, and no
acceptable medical source has mentioned findings equivalent in severity to the
criteria of any listed impairment.” The ALJ also discussed in a different part
of her decision some of the medical evidence related to Belk’s ability to walk
and stand, concluding that Belk could walk and stand for two hours out of
                                       3
     Case: 15-30918       Document: 00513511912       Page: 4     Date Filed: 05/18/2016



                                     No. 15-30918
eight. These findings are much more robust than the “bare conclusion” in
Audler. See id. (“Although the ALJ is not always required to do an exhaustive
point-by-point discussion, in this case, the ALJ offered nothing to support her
conclusion at this step.”).
       Even assuming arguendo that the ALJ’s findings were insufficiently
explained, the error was harmless. See id. (“Having determined that the ALJ
erred in failing to state any reason for her adverse determination at step 3, we
must still determine whether this error was harmless.”). Both Listings at issue
require the “inability to ambulate effectively,” which is defined as “extreme
limitation of the ability to walk,” generally requiring “insufficient lower
extremity functioning . . . to permit independent ambulation without the use
of a hand-held assistive device(s) that limits the functioning of both upper
extremities.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1 §§ 1.00(B)(2)(b), 1.02(A),
1.06(B). 1 The regulations further explain:
      To ambulate effectively, individuals must be capable of sustaining
      a reasonable walking pace over a sufficient distance to be able to
      carry out activities of daily living. . . . [E]xamples of ineffective
      ambulation include, but are not limited to, the inability to walk
      without the use of a walker, two crutches or two canes, the
      inability to walk a block at a reasonable pace on rough or uneven
      surfaces, the inability to use standard public transportation, the
      inability to carry out routine ambulatory activities, such as
      shopping and banking, and the inability to climb a few steps at a
      reasonable pace with the use of a single hand rail.
Id. § 1.00(B)(2)(b)(2).
      Substantial evidence supports the ALJ’s finding that Belk did not meet
or equal the severity of the Listings because she could ambulate effectively.


      1  The government concedes that Belk appears to meet portions of the Listings related
to severe impairments to her tibia and fibula. However, “[f]or a claimant to show that his
impairment matches a listing, it must meet all of the specified medical criteria. An
impairment that manifests only some of those criteria, no matter how severely, does not
qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990).
                                            4
    Case: 15-30918      Document: 00513511912    Page: 5   Date Filed: 05/18/2016



                                  No. 15-30918
Belk’s medical records from her treating physician consistently reflect that she
needed no assistance in the activities of daily living.     Another examining
physician also observed that Belk managed her own personal hygiene, cooking,
and cleaning, and maintained her residence. A third examining physician
determined that Belk “appeared to be capable of normal ambulatory activity,
which does not require long periods of standing or activity on her left lower
extremity,” notwithstanding the deformities in her left leg. He observed that
Belk was unable to “heel and toe walk” but that she could “walk briskly,
slightly favoring the left leg, but with no obvious foot drop.” These medical
records constitute substantial evidence that Belk could ambulate effectively as
defined by the regulations.
      Belk’s evidence of instability and pain in her left leg does not alter this
conclusion.   Conflicts of evidence are for the Commissioner to resolve; in
applying the substantial evidence standard, we do not reweigh the evidence,
but merely determine whether the Commissioner’s decision is supported by
substantial evidence.     Perez, 415 F.3d at 461.    Furthermore, Belk’s own
testimony establishes that despite her pain and balance problems, she is able
to complete tasks like grocery shopping by herself. Nor is there any evidence
or argument that Belk requires the use of a walker or canes.
      Accordingly, because the ALJ’s finding that Belk did not meet or equal a
listed impairment is supported by substantial evidence, we AFFIRM the
judgment of the district court.




                                       5